Citation Nr: 0303361	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  00-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a disablity of the 
right wrist  

3.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from July 1948 to April 1952 
and from July 1952 to July 1955.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2001 on appeal from rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  By a rating decision issued in 
June 1998, the RO granted service connection for chronic 
tendinitis, left hip, and assigned a 10 percent initial 
evaluation for that disability.  The RO also denied an 
evaluation in excess of 20 percent for residuals, fracture, 
left ankle.  In August 1999, the veteran submitted a claim 
for TDIU and a disagreement with the June 1998 rating 
decision.  His completed VA Form 21-8940 for TDIU benefits 
was received that month.  By a February 2000 rating decision, 
the RO continued the evaluations assigned in June 1998 and 
denied compensable evaluations for residuals, fracture, left 
hand, for hemorrhoids, and for residuals, epigastric ventral 
hernia repair.  The RO also denied entitlement to TDIU.  The 
veteran disagreed with those determinations in March 2000 and 
a statement of the case was issued in April 2000.  In June 
2000, the veteran submitted a timely substantive appeal.  

By a decision in June 2001, the Board granted an increased 
evaluation for residuals, fracture, left ankle, tibio-fibular 
joint from 20 to 30 percent; increased the initial evaluation 
for chronic tendinitis, left hip from 10 to 20 percent; 
denied a compensable evaluation for residuals, fracture, left 
hand, second metacarpal, and denied a compensable evaluation 
for residuals, epigastric ventral hernia repair.  The Board 
remanded the issues of entitlement to an increased 
(compensable) evaluation for hemorrhoids and entitlement to a 
TDIU to the RO for further action.  Those issues have been 
developed and returned for further consideration.  

In June 2001, the Board also requested action by the RO to 
ensure that all the veteran's medical records had been 
assembled.  Currently no response is of record from the 
veteran or his representative to the RO's requests regarding 
evidentiary development other than the veteran's September 
1999 response that he received all VA treatment from one VA 
Medical Center.  Outpatient records from that facility have 
been obtained and reviewed.  The letter and rating decision 
which were forwarded to the veteran and his representative by 
the RO in October 2002 requested assistance with development 
of the evidence in this case regarding both medical treatment 
and any matter associated with benefits received from the 
SSA.  No further response has been received from the veteran 
or his representative on either matter.  

By the June 2001 Remand, the Board also instructed the RO to 
issue a statement of the case on the issues of entitlement to 
service connection for a right shoulder disorder and 
entitlement to service connection for a disorder of the right 
wrist pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  
In October 2002, the RO issued the statement of the case on 
these issues as directed by the Board.  On the same date the 
RO also issued a supplemental statement of the case on the 
issues of entitlement to an increased (compensable) rating 
for hemorrhoids and entitlement to TDIU.  In November 2002, 
the veteran's attorney submitted VA Form 1-9 in response to 
the statement of the case dated in October 2002.  A notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA.  Therefore, the issues of entitlement to 
service connection for a right shoulder disorder and 
entitlement to service connection for a disorder of the right 
wrist are ready for appellate review.

In light of the decision made here by the Board, the issue of 
the veteran's entitlement to TDIU is the subject of the 
REMAND section of this decision.  





FINDINGS OF FACT

1.  The veteran has right shoulder disability, manifested by 
arthritis of acromion process which is the result of a fall 
sustained due to his service-connected left ankle disability.  

2.  The objective evidence reflects that the veteran does not 
have any right wrist disability which may be related to 
service or to service-connected disability, specifically to 
service-connected left ankle disability as contended.  

3.  The veteran's service-connected hemorrhoids are no more 
than mild or moderate; they are not large, thrombotic, or 
irreducible with excessive redundant tissue, nor do they 
result in persistent bleeding and secondary anemia or 
fissures.  


CONCLUSIONS OF LAW

1.  Right shoulder arthritis of acromion process is 
proximately due to the veteran's service-connected left ankle 
disorder.  38 C.F.R. § 3.310 (2002).  

2.  The veteran does not have right wrist disability which 
was incurred in or aggravated by the veteran's active 
military service, or which is proximately due to the 
veteran's service-connected left ankle disorder.  38 U.S.C.A. 
§§ 1110 (West 1991& Supp. 2002); 38 C.F.R. § 3.303, 3.310 
(2002).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7336 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

The Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the evidence.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In September 1999 the veteran informed the RO that he 
received all VA treatment from one particular VA Medical 
Center.  Outpatient records from that facility have been 
obtained and reviewed.  

In its Remand of June 2001, the Board requested that the 
veteran be afforded the opportunity to identify any VA or 
private medical records (not already of record) and attempt 
to obtain any identified records and associate them with the 
claims file; that the veteran be offered the opportunity to 
submit any alternative forms of proof of his claims; that the 
RO contact SSA to determine whether the veteran is receiving 
benefits on the basis of retirement or on the basis of 
disability and obtain any available records; that he be 
afforded a VA examination to determine the current nature and 
severity of hemorrhoids, if present; and that then the RO 
should readjudicate the claim of entitlement to TDIU.  The RO 
was also charged with reviewing the claims file and ensuring 
that all notification and development action required by the 
VCAA had been completed.  

Regarding all issues on appeal, the Remand of 2001 was also 
directed to the question of whether the veteran had been 
awarded Social Security benefits on the basis of disability.  
The RO was requested to further develop the evidence to 
determine whether the Social Security Administration (SSA) 
had records relevant to the claim on appeal.  In response 
thereto, the SSA and the National Records Center have 
reported that the requested records could not be forwarded 
because the veteran's folder had been destroyed.  

The RO has completed all requested action including that the 
appellant be informed that had the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

Here, by a letter in May 2002 the RO informed the veteran of 
the impact of the VCAA on his claim reflecting adjudication 
of his claim in light of the pertinent law and regulations 
applicable to his claim, the decision, and the reasons the 
decision was made.  Regarding the service connection claims 
he was encouraged to furnish medical nexus evidence linking 
right shoulder and/or right wrist disability to service.  No 
response to the nexus request letter has been received.  

In October 2002, the RO issued the statement of the case on 
the service connection issues as directed by the Board in the 
June 2001 Remand.  On the same date the RO issued a 
supplemental statement of the case on the issues of 
entitlement to an increased (compensable) rating for 
hemorrhoids and entitlement to TDIU.  In November 2002, the 
veteran's attorney representative submitted VA Form 1-9 in 
response to the statement of the case dated in October 2002.  
Inasmuch as the Board had accepted that a notice of 
disagreement had been previously submitted appellate review 
in the VA administrative adjudication process had been 
initiated and the Form 1-9 completed by the claimant's filing 
of a substantive appeal.  

In October 2002, the veteran was further informed of the 
implementation of the Board's decision in June 2001 through 
rating decisions of October 28 and 31, 2002, including the 
issues which had been remanded for further action.  He was 
advised of the reasons and bases for the decisions, advised 
of the import of the July 2002 physical examination by VA on 
his claim, informed in detail of the impact of the VCAA on 
his claims regarding evidence development, and specifically 
notified that he could submit additional evidence.  The 
letter and rating decision which were forwarded to the 
veteran and his representative by the RO in October 2002 in 
essence requested assistance with development of the evidence 
in this case regarding both medical treatment and any matter 
associated with benefits received from the SSA and described 
VA's availability to assist in development of the evidence.  
No further response has been received from the veteran or his 
representative on these matters.  

In January 2003, the veteran was informed of the transfer of 
his case to the Board, and that he or his representative 
could still submit additional evidence or argument directly 
to the Board at the address provided.  No evidentiary 
response has been received to any of the inquiries by the RO.  

At no time has the veteran or his representative requested a 
hearing on appeal, or indicated that there are additional 
records available which have not been obtained.  A review of 
the claims folder appears that it is complete.  

Through the action described herein the appellant has been 
informed of the types of evidence necessary to support the 
claim, how it could be obtained, what assistance was 
available, the applicable law and regulations, and why the 
decision was made.  VA must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  Inasmuch 
as no communication pertinent to the VCAA has been received 
from the veteran or his representative at the time this 
decision is being made, it is apparent that no further 
evidence exists.  Accordingly, it is the judgment of the 
Board that it may consider the merits of the claim without 
prejudice to the appellant.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  As such, the Board will itself apply the 
current standard of review set forth below in evaluating the 
veteran's claim.  

In sum, the appellant has been given ample opportunity to 
present evidence and argument in support of the claim.  On 
the basis of review of the claims folder, there is no 
indication that there is further evidence or argument to 
submit.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, especially in 
light of the Board's Remand of June 2001 and the detailed 
information provided the veteran and his representative, 
especially in October 2002.  In the absence of a pertinent 
response the appellant does not appear to contend otherwise 
regarding notice or development of the claim under the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.  


Standard of Review

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Service Connection Law and Regulations

The veteran seeks entitlement to service connection for left 
ankle disability.  Service connection may be granted for an 
injury or disability resulting from personal injury or 
disease incurred in or aggravated by active service; service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2002).  

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.  

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  Again, when 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 1991& Supp. 2002).  


Increased Rating General Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.321(a), Part 4, § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities. 38 C.F.R. 
Part 4 (2002).  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
related.  38 C.F.R. Part 4, § 4.20 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. Part 4, § 4.7 (2002).  

In accordance with 38 C.F.R. Part 4, §§ 4.1 through 4.10 
(2002) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disabilities.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the most current evidence of record is 
not adequate for rating purposes.  In fact, although in order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition per Schafrath, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  


Factual Background and Analysis Service Connection Right 
Shoulder and Right Wrist

The service medical records reflect no complaint or finding 
of right shoulder or right wrist disability during service.  
It is not contended otherwise.  However, service connection 
is in effect for left ankle disability and the veteran 
contends that he injured his right shoulder and right wrist 
in a fall caused by the disability of his left ankle.  The 
report of VA special orthopedic examination in December 1996 
is fully consistent with the veteran's arguments regarding 
his right shoulder.  Specifically, the VA orthopedic examiner 
in December 1996 noted that the veteran's left ankle and the 
report of his falling and hitting his right shoulder are 
totally related; that the veteran has reduced range of motion 
of his right shoulder; and that arthritis of the acromion 
process is demonstrated radiographically.  There being no 
objective evidence to the contrary, service connection for 
right shoulder disability secondary to the service-connected 
left ankle disorder is warranted.  

Regarding the right wrist, however, the examiner continued in 
the report of December 1996 that the right wrist is of no 
significance (sic) and is not related to the left ankle 
condition or the shoulder condition.  Contemporaneous X-rays 
revealed no abnormality of the right wrist, including any 
significant osteoarthritic changes, and were termed normal.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) in service injury or disease, or a service-
connected disability; and (3) medical evidence of a nexus 
between the service or a service-connected disability and the 
current disability.  Cf. Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Thus a grant of service connection is not warranted for any 
right wrist disorder because there is no objective evidence 
relating any right wrist disability to service or any 
service-connected disability.  

Regarding secondary service connection it should be apparent 
that the difference between the two service connection claims 
is that there is objective evidence relating right shoulder 
disability to the service-connected ankle disability which 
produced a fall, but none supportive of a relationship 
between pathology of the right wrist and the service-
connected left ankle disability.  Again, the applicable 
regulations provide that a disability, which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a).  In 
addition, secondary service connection may also be granted 
for the degree of aggravation to a nonservice-connected 
disorder, which is proximately due to, or the result of a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  However, the objective evidence here does not 
support any relationship between the service-connected left 
ankle disability and any right wrist disorder.  In sum, right 
wrist disability was not manifested during service and 
secondary service connection, including by way of 
aggravation, is not established.  

The primary evidence in support of all the claims is 
contained in the veteran's statements and contentions, 
however, as the veteran has not been shown to be a medical 
expert, he is not qualified to express an authoritative and 
probative opinion regarding any medical causation or degree 
of disability demonstrated.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet.App. 134, 137 (1994), the 
appellant's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation or degree of disability.  See also Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  Although the 
veteran has been encouraged by the RO to produce supporting 
medical evidence, including by letter in May 2002 referenced 
above, the required nexus evidence has not been submitted 
regarding right wrist disability.  In sum, the evidence fails 
to establish that it is at least as likely as not that the 
veteran has any right wrist disability which may be related 
to service or to service-connected disability.  To the 
contrary, the medical evidence of record reflects that 




no right wrist disorder was manifest during service or for 
many years thereafter, if at all.  In the absence of medical 
evidence relating any right wrist disorder to the veteran's 
active military service or service-connected disability, 
especially to the service-connected left ankle disability as 
contended, the claim for right wrist disability must be 
denied.  Here, the Board finds that there is a clear 
preponderance of the evidence which does not produce any 
doubt which might be resolved in the veteran's favor.  
Accordingly, it is the judgment of the Board that right wrist 
disability is not related to the veteran's active military 
service or service-connected disability and that a grant of 
service connection for right wrist disability is not 
warranted.  


Factual Background Increased Rating for Hemorrhoids

When the veteran's case was before the Board in July 2001, 
the Board noted that although the veteran had undergone VA 
examinations following the submission of his claims for 
increased evaluations, the Board was unable to find any 
indication in those examinations that the veteran's 
hemorrhoids were evaluated, although a general medical 
examination had been completed.  Consequently, the Board 
remanded the matter to the RO to obtain clinical findings 
necessary to appropriately evaluate the current severity of 
the hemorrhoids.  

On VA examination in July 2002, on rectal examination there 
was one very small hemorrhoid noted externally at 
approximately the 5 o'clock position which was non 
thrombosed.  The veteran did not appear to have any bleeding 
related to this problem.  He denied any problems including 
bleeding associated with the hemorrhoids.  There was no 
bleeding or complaint of irritation with the digital 
examination.  The laboratory studies include a hematocrit of 
43.4.  The diagnosis was hemorrhoids as stated.  




Rating the hemorrhoids 

The veteran contends that his service-connected hemorrhoids 
have increased in severity.  He notes that he has been unable 
to work as a machinist since 1988 primarily as a result of 
his service-connected left ankle and hip disabilities.  On VA 
Form 21-8940 received in August 1999 the veteran reported 
that he had last been gainfully employed in 1988 and that he 
had not attempted to obtain employment since then.  In his 
claim for TDIU in August 1999, he reported that, although he 
has additional specialized training in machine shop work and 
air condition and heating, he has found that he cannot 
perform these types of employment because he is unable to get 
in the low positions required to do the work and cannot stand 
very long.  

For mild or moderate internal, or external, hemorrhoids, a 
noncompensable evaluation is warranted. Large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent rating is 
warranted.  With persistent bleeding and with secondary 
anemia, or with fissures, a 20 percent rating is warranted.  
38 C.F.R. 4.114, Diagnostic Code 7336 (2002).  

Here, the most recent examination results from the July 2002 
VA examination fail to show evidence of large or thrombotic, 
irreducible hemorrhoids, excessive redundant tissue, 
evidencing frequent recurrences, or persistent bleeding.  In 
fact, no bleeding was demonstrated including on digital 
examination.  Additionally, the examination findings are 
against a finding that the veteran is anemic.  Also, there 
appears to be only an isolated external hemorrhoid present.  
Review of the other medical records, for example VA 
outpatient treatment reports on file, do not show that the 
veteran has had any recent treatment for his hemorrhoids.  It 
is not shown that the hemorrhoids impact on his 
employability.  Further, the veteran has not responded to the 
RO's request for assistance in obtaining additional medical 
records.  Accordingly, the Board concludes that there are 
none.  Absent any findings indicating that the veteran's 
service- connected hemorrhoids are more than mild or 
moderate, assignment of a compensable rating is not 
warranted.  


Extraschedular consideration

The veteran has not asserted that the schedular criteria are 
inadequate to properly rate the service-connected hemorrhoids 
at issue here, and the record in this case presents no 
evidence or argument to reasonably indicate that the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) are potentially 
applicable.  There is no competent medical evidence in the 
record showing that the veteran's service-connected 
disability presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render inapplicable the regular schedular standards.  In 
fact, no hospitalization for hemorrhoids has been shown.  
Similarly, there is no objective evidence supportive of a 
conclusion that service-connected disability causes marked 
interference with employment.  It is clear that the veteran 
attributes employment difficulties to orthopedic problems.  
Neither is there evidence of circumstances which the 
appropriate officials might find so "exceptional or unusual" 
as to warrant an extraschedular rating.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  


ORDER

Entitlement to service connection for a right shoulder 
disability, manifested by arthritis of the acromion process, 
is granted.  

Entitlement to service connection for a disorder of the right 
wrist is denied.  

Entitlement to an increased (compensable) evaluation for 
hemorrhoids is denied.  






REMAND

In light of the grant of service connection for right 
shoulder disability the veteran now has additional service-
connected disability.  Because the additional grant of 
disability benefits may change the outcome of the TDIU claim, 
the RO must implement the grant of service connection and 
readjudicate TDIU claim.  

Accordingly, this case is REMANDED to the RO for the 
following action:

After the RO has implement the decision 
granting service connection for right 
shoulder disability, the RO must 
readjudicate the claim of entitlement to 
TDIU in light of the grant of service 
connection for right shoulder disability.  

The sole purpose of this REMAND is to afford the veteran due 
process of law.  No action is required of the veteran until 
he receives further notice.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

